Citation Nr: 0735341	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of left 
hand and wrist fracture.

3.  Entitlement to service connection for pinched nerves of 
the right and left wrists.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for silicosis.

6.  Entitlement to service connection for exposure to 
asbestos.

7.  Entitlement to service connection for strabismus with 
left eye exotropia.

8.  Entitlement to service connection for a bilateral knee 
condition.

9.  Entitlement to service connection for a bilateral foot 
condition.

10.  Entitlement to service connection for a bilateral leg 
condition, including arthritis.

11.  Entitlement to service connection for a shoulder joints 
injury.

12.  Entitlement to nonservice-connected pension.

13.  Entitlement to service connection for asthma.

14.  Whether new and material evidence has been submitted for 
the claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the above claims.

In February 2005, jurisdiction of the matter was transferred 
from the RO in Houston, Texas, to the RO in Waco, Texas.  

Claim for service connection for a back disorder was denied 
by the RO in August 1972.  Although the RO apparently 
reopened this claim in September 2003, the Board must 
independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

The issues of entitlement to service connection for asthma 
and whether new and material evidence has been submitted for 
service connection for a back disorder are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from PTSD, residuals of left hand 
and wrist fracture, pinched nerves of the right and left 
wrists, emphysema, silicosis, exposure to asbestos, or 
strabismus with left eye exotropia.

2.  A bilateral knee condition; a bilateral foot condition; a 
bilateral leg condition, including arthritis; and a shoulder 
joints injury, did not have their onset during active service 
or within one year after separation from service, or result 
from disease or injury in service.

3.  The veteran's nonservice-connected disabilities include 
arthritis of the left shoulder and both knees; edema of the 
lower extremities, including the legs and feet; asthma; 
chronic obstructive pulmonary disease (COPD); and low back 
pain.  The disability rating for COPD is 100 percent 
disabling.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for entitlement to service connection for 
residuals of left hand and wrist fracture, pinched nerves of 
the right and left wrists, emphysema, silicosis, exposure to 
asbestos, or strabismus with left eye exotropia have not been 
met.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

3.  The criteria for entitlement to service connection for a 
bilateral knee condition; a bilateral foot condition; a 
bilateral leg condition, including arthritis; and a shoulder 
joints injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

4.  The requirements for a permanent and total disability 
rating for pension purposes are met.  38 U.S.C.A. §§ 1502, 
1521, 5103(a), 5103A (West 2002); 38 C.F.R.  §§ 3.321(b)(2), 
3.340, 3.342, 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a current diagnosis of PTSD.  In 
fact, the record does not contain any post-service medical 
treatment records that show treatment for any psychiatric 
condition, providing highly probative evidence against this 
claim.

The veteran did report having frequent trouble sleeping, 
depression or excessive worry and nervous trouble on his 
report of medical history at separation.  However, in the 
absence of any competent evidence of current PTSD, the Board 
must conclude the veteran does not currently suffer from this 
disability.

The veteran was diagnosed as having a personality disorder in 
service.  The veteran's service records show that in February 
1972, he underwent a psychiatric evaluation.  The examiner 
found that the veteran was no longer capable of adjusting to 
the stresses or military life and his behavior was 
representative of a personality disorder.  The veteran was 
discharged for unsuitability due to personality disorders as 
determined by medical authorities.  

It is important for the veteran to understand that a 
"personality disorder" is not considered a disease or 
injury within the meaning of VA laws and regulations and is 
not subject to service connection.  38 C.F.R. §§ 3.303(c), 
4.9.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for PTSD.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The service and posts-service medical record simply 
does not indicate that the veteran has been found to have 
PTSD.

B.  Residuals of left hand and wrist fracture, pinched nerves 
of the right and left wrists, emphysema and silicosis

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a current diagnosis of residuals of 
left hand wrist fracture, pinched nerves of the right and 
left wrists, emphysema or silicosis.  In fact, the record 
does not contain any post-service medical treatment records 
that show treatment for any of these conditions, providing 
evidence against these claims.  In the absence of any 
competent evidence of current residuals of left hand wrist 
fracture, pinched nerves of the right and left wrists, 
emphysema or silicosis, the Board must conclude the veteran 
does not currently suffer from these disabilities.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for residuals of left hand wrist fracture, pinched 
nerves of the right and left wrists, emphysema or silicosis.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.

C.  Exposure to Asbestos 

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21, rescinded by M21-
1MR, Parts II, IV, and V (December 13, 2005); VAOPGCPREC 4-
2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000); 
see also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The veteran claimed no current disabilities from the asbestos 
exposure other than, it appears, silicosis.  However, there 
is no indication of this disorder in the medical record.  Nor 
has he stated how he was exposed to asbestos.  Exposure to 
asbestos in itself is not a disability.  In addition, service 
medical records and post-service medical treatment records do 
not show diagnosis of any disease or disability related to 
asbestos exposure.  Therefore, even if the Board were to 
concede exposure to asbestos during service, the claim must 
still be denied as the record does not contain a current 
diagnosis of a disability associated with asbestos exposure.  
See McGinty v. Brown, 4 Vet. App. 428 (1993).

D.  Strabismus with left eye exotropia

In this case, the record does not contain a current diagnosis 
of strabismus with left eye exotropia.  In fact, the record 
does not contain any post-service medical treatment records 
that show treatment for strabismus with left eye exotropia.  
Service medical records show that the veteran was given a 
provisional diagnosis of strabismus in March 1968 and in May 
1969, he reported having left eye exotropia since an early 
age and was diagnosed as having exotropia of the left eye.  
Post-service medical treatment records note that the veteran 
observed vision problems in September 1999; however, the 
record is silent for any post-service treatment or current 
diagnosis of a disability.  In the absence of any competent 
evidence of current strabismus with left eye exotropia, the 
Board must conclude the veteran does not currently suffer 
from this disability.

E.  Bilateral knee condition; bilateral foot condition; 
bilateral leg condition, including arthritis; and shoulder 
joints injury

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show that the veteran was treated in 
November 1968 for a sprained knee.  On separation, he 
complained that his feet hurt and indicated that he had foot 
trouble on his report of medical history.  He denied having 
painful or "trick" shoulder in his report of medical 
history.  On separation examination, the veteran's physical 
condition, including feet, lower extremities, and upper 
extremities, was reported as normal.  

Following service, the veteran received treatment from the 
Texas Department of Criminal Justice Clinic.  Treatment 
records noted that musculoskeletal symptoms were first 
observed in April 2002.  In March 2000, the veteran was 
reportedly injured when he fell and hit the floor face 
forward.  His left knee was observed as swollen and he was 
diagnosed as having altered range of motion/comfort status 
post fall.  In June 2000, the veteran stated that he broke 
his left shoulder in March 2000.  Following physical 
examination, the veteran was diagnosed as having nondisplaced 
fracture of the tubercle of the humerus on the left side.  

In September 2000, the veteran was treated for complaints of 
painful motion from the knee to hip.  Following a physical 
examination, the veteran was diagnosed as having subjective 
leg numbness and pain.  He was again treated for complaints 
of leg numbness in October 2000.  

In January 2001, the veteran was treated for knee pain and 
swelling in the legs and feet.  Physical examination revealed 
edema to the legs and feet.  He was diagnosed as having knee 
swelling.  

In August 2001, the veteran stated that he injured his knee 
and left shoulder in a fall last year and complained that he 
could not stand for a long time due to pain and numbness.  
Physical examination revealed arthritic changes of the left 
shoulder and both knees and limited elevation of the left 
shoulder.  He was diagnosed as having arthritis.  

In November 2001, the veteran was treated for knee, hip, and 
shoulder pain and leg edema.  In May 2002, the veteran was 
diagnosed as having pedal edema and knee pain.  Physical 
examination showed that his knees were stable with no edema, 
effusion, or crepitus, but he did have 1+ edema of the lower 
extremities.  In July 2002, the veteran stated that he had 
persistent left shoulder pain that began one and a half years 
before.  He was diagnosed as having left AC joint 
arthritis/shoulder dysfunction.  

These reports provide highly probative evidence against these 
claims, clearly indicating post-service injuries with no 
indication of a problem during service many years ago or 
disorders without connection to service many years ago, 
undermining the veteran's overall credibility regarding all 
claims.

There is no competent medical evidence of record showing that 
the veteran's bilateral knee condition; bilateral foot 
condition; bilateral leg condition, including arthritis; and 
shoulder joints injury had their onset during active service 
or within one year of his separation from active service, or 
are related to any in-service disease or injury.  The record 
shows that the veteran is currently suffering from arthritis 
of the left shoulder and both knees and edema of the lower 
extremities, including the legs and feet.  There is no 
competent medical opinion linking the veteran's current 
disabilities to service.  Service medical records do show 
that the veteran injured his knee in service and complained 
of foot trouble at separation.  The separation examination, 
however, reported his lower extremities as normal.  In 
addition, the record is silent for any treatment for any of 
his claimed disabilities until March 2000, when he suffered 
injuries from a fall.  In fact, during post-service 
treatment, the veteran reported that his symptoms began after 
the March 2000 fall.  

The evidence does not show that the veteran was diagnosed 
with arthritis within one year following his separation from 
service.  Arthritis was not diagnosed until August 2001.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a bilateral knee condition; a bilateral foot 
condition; a bilateral leg condition, including arthritis; or 
a shoulder joints injury.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

Regarding all claims and the veteran's many statements over 
time, the Board must find that the veteran's statements, 
overall, provide evidence against his claims.  There veteran 
has filed many claims that appear to have no association with 
the veteran's service or do not appear to current exist, 
undermining his overall credibility regarding all claims. 

F.  Pension

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran: 

(1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war;

(2) is permanently and totally disabled from nonservice-
connected disability not due to his/her own willful 
misconduct; and

(3) meets the net worth requirements under 38 C.F.R. § 3.274, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.3, 3.23.  

38 U.S.C.A. §§ 1502, 1521.

Thus, the first question which must be answered is whether 
the veteran has the required period of wartime service.  If 
that question is answered affirmatively, additional issues 
must be addressed.  Specifically, to establish eligibility 
for pension purposes, it is necessary that the evidence 
demonstrate permanent disability of sufficient severity as to 
render the veteran unable to secure and maintain 
substantially gainful employment consistent with his age, 
education and work experience.  Unemployment does not, in and 
by itself, constitute eligibility for pension purposes.  

There are several alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 C.F.R. §§ 3.340(a), 4.15.  This process 
involves rating and then combining each disability under the 
appropriate Diagnostic Code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  In determining the combined figure, non-service 
connected disabilities are evaluated under the criteria used 
for service connected disabilities.  Individual evaluations 
are then combined under the provisions of 38 C.F.R. § 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R.  §§ 3.321(b)(2); 4.17(b).

The veteran's multiple DD 214s show that he had active duty 
from February 1968 to March 1972, during the Vietnam era.  
Therefore, he has the required period of wartime service.

The veteran's post-service medical treatment records show 
that he is currently suffering from arthritis of the left 
shoulder and both knees; edema of the lower extremities, 
including the legs and feet; asthma; chronic obstructive 
pulmonary disease (COPD); and low back pain.  

Medical treatment records show that the veteran underwent a 
pulmonary function test in May 2003.  The results of the 
pulmonary function test was FEV-1 of 32 pre-testing and FEV-1 
of 36 post-testing.  The veteran was diagnosed as having 
severe COPD.  

COPD is rating under 38 C.F.R. § 4.97, Diagnostic Code 6604.  
Pursuant to that code, a 100 percent rating is warranted when 
the FEV-1 is less than 40 percent of predicted value.  As the 
veteran's pulmonary function test results were FEV-1 of 32 
pre-testing and FEV-1 of 36 post-testing, a total disability 
rating is warranted for the veteran's nonservice-connected 
disability.  

The evidence of record does not show that the veteran is 
currently employed or has any other source of income.  
Therefore, based on the above, nonservice-connected pension 
is granted.

II.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on June 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  An additional notice letter was sent in December 2006.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA need not obtain an examination as the 
evidentiary record does not show that the veteran currently 
suffers from PTSD, residuals of left hand and wrist fracture, 
pinched nerves of the right and left wrists, emphysema, 
silicosis, exposure to asbestos, or strabismus with left eye 
exotropia nor does it show that the veteran's current 
bilateral knee condition; bilateral foot condition; bilateral 
leg condition, including arthritis; and shoulder joints 
injury are associated with an established event, injury, or 
disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  See 38 C.F.R. § 3.159(c)(4)(C) (2007); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Beyond the above, the Board must find that the service and 
post-service medical record, as a whole, provides evidence 
against these claims, indicating no disorder or disorders 
that began years after service many years ago. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained treatment records 
from the Texas Department of Criminal Justice Clinic.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for PTSD; residuals of left hand and wrist 
fracture; pinched nerves of the right and left wrists; 
emphysema; silicosis; exposure to asbestos; strabismus with 
left eye exotropia; a bilateral knee condition; a bilateral 
foot condition; a bilateral leg condition, including 
arthritis; and a shoulder joints injury, is denied.

A permanent and total disability rating for pension purposes 
is granted, subject to regulations governing the award of 
monetary benefits.


REMAND

VCAA notice must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim.  Kent v. Nicholson, 19 Vet. App. 473 
(2006).  This notice must describe what evidence would be 
needed to substantiate the element(s) found insufficient to 
establish the underlying claim in the previous denial.  Such 
notice has not been provided to the veteran.  In this regard, 
it is very unclear why the RO reopen this claim as no reason 
was provided.

Therefore, the Board must remand the issue of whether new and 
material evidence has been submitted for the claim for 
service connection for a back disability to ensure the 
veteran has received proper notice consistent with the 
holding in Kent.  

In addition, post-service private treatment records show that 
the veteran currently suffers from asthma.  Service medical 
records show that the veteran was treated in March 1969 for 
complaints of chest pain and physical examination revealed 
asthma-like wheezing.  On separation, the veteran complained 
of having frequent chest pains.  The veteran should be 
scheduled for a VA examination to obtain a medical opinion to 
determine whether his asthma is related to service.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on 
the issue of reopening a prior final 
decision of service connection for a 
back disability.

2.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that the veteran's current 
asthma had its onset during active 
service or is related to any in-service 
disease or injury. 

The examiner should provide a rationale 
for the opinion.

3.  Finally, readjudicate the appellant's 
claim on appeal.  In so doing, adjudicate 
the claim to reopen under the new and 
material standard applicable to claims 
filed after August 29, 2001.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


